REISSUED FOR PUBLICATION
                                                   ORJGINAL                                          JUL 23 2018
                                                                                                     OSM
                                                                                         U.S. COURT OF FEDERAL CLAIMS
     3ln tbe Wntteb ~tate% ~ourt of jfeberal ~lafmg
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: June 20, 2018                                     F1LED
* ** ** **** ** *** ***** ** ** **                                      UNPUBLISHED               JUN 2 0 20\8
JUDITH A. BRIDGES,               *                                                              u S COURT OF
                                                       *                No. 18-726V            FEDERAL CLAIMS
                           Petitioner,                *
v.                                                     *                 Special Master Gowen
                                *
SECRETARY OF HEAL TH            *                                       Dismissal; Pneumovax 23;
AND HUMAN SERVICES,             *                                       Vaccine Injury Table; Allergies.
                                *
                Respondent.     *
** *** ***** ** * ** ***** ** ***
Judith A. Bridges, petitioner, prose.
Alexis B. Babcock, United States Department of Justice, Washington, DC, for respondent.

                                    DECISION ON ENTITLEMENT 1

        On May 23, 2018, Judith A. Bridges ("petitioner"), actingpro se, filed a claim within the
National Vaccine Injury Compensation Program ("Vaccine Program"). 2 Petitioner alleged that
she received the Pneumococcal 23 ("Pneumovax 23") vaccination in her right arm on September
5, 2017, and immediately suffered an allergic reaction consisting of a red and hot arm, shoulder
pain, headaches, and ongoing allergic reactions to various foods. Petition (ECF No. 1).
Petitioner also noted that she received the influenza vaccination in her left arm on the same day,
but did not attribute it to her alleged injury. Id.

       On June 19, 2018, the undersigned held an initial status conference in the case. Petitioner
appeared prose. Ms. Alexis Babcock appeared on behalf of respondent. I explained that under
the Vaccine Act, a petitioner is only able to pursue a claim for a vaccination that is set forth in
the Vaccine Injury Table. § 1 l(c)(l)(A). I then explained to petitioner that the Pneumovax 23


1 Pursuant to the E-Govermnent Act of2002, see 44 U.S.C. § 350 I note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court's website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the coui1's website, each pm1y has 14 days to file a motion requesting redaction "of any information
furnished by that party: (1) that is a trade secret or cormnercial or financial in substance and is privileged or
confidential ; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy." Vaccine Rule 18(b). "An objecting pat1y must provide the couit with a
proposed redacted version ofthe decision." Id. If neither party files a motion for redaction within 14 days, the
decision will be posted on the court's website without any changes. &

2 The National Vaccine Injury Compensation Program is set forth in Patt 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter "Vaccine Act" or "the Act"). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
vaccine is not listed on the Vaccine Injury Table and thus is not covered by the Vaccine
Program. See 42 CFR § 100.3. Petitioner thanked me for explaining this fact to her and
clarified that she thought she was supposed to report the allergic reaction for statistical pmposes.
I informed petitioner that the only choice we had was to dismiss the claim since the Pneumovax
23 vaccine is not covered. Respondent had no objections to this course of action.

       The Pneumovax 23 vaccine is not set forth in the Vaccine Injury Table. Thus, the
petition is dismissed for failing to state a claim upon which relief can be gra te . The
Clerk of the Court shall enter judgment accordin gly.

       IT IS SO ORDERED .


                                                              Special Master




                                                 2